Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-167924 on Form S-3 of Hines Real Estate Investment Trust, Inc. ofour report dated March30, 2012, relating to the consolidated financial statements and financial statement schedules of Hines Real Estate Investment Trust, Inc. and subsidiaries as of December 31, 2011 and 2010 and for each of the three years in the period ended December 31, 2011, appearing in the Annual Report on Form 10-K of Hines Real Estate Investment Trust, Inc. for the year ended December31, 2011. Houston, Texas March 30, 2012
